Title: To Thomas Jefferson from George Muter, enclosing an Exchange of Letters with William Spiller, 19 January 1781
From: Muter, George,Spiller, William
To: Jefferson, Thomas,Spiller, William,Muter, George



[Richmond] 19 Jan. 1781. Encloses: (1) letter written to William Spiller, commissary of military stores, 18 Jan.; (2) Spiller’s reply of 19 Jan.



Enclosures
1. Muter to Spiller
[Richmond] 19 Jan. 1781. The Executive Council have received information that although Spiller received orders [2 January] to go to Petersburg “between 10 and 11 o Clock in the forenoon” to remove the stores there, and Col. Carrington did not leave Richmond until after 2 o’clock, yet Col. Carrington arrived first and “actually got all or most of the Arms removed out of Town” before Spiller arrived. “Delay in such cases when the utmost expedition is most essentially necessary, being frequently attended with the worst consequences,” an explanation in writing is requested.

2. Spiller to Muter
Sir
Richmond January 19th. 1781
I have recieved your letter, informing me of the information the supreme executive have recieved, concerning the time of geting to Petersburg and removing the stores &c. from that place and I shall indeavor to relate it as minutly as I can recollect. I set out from this place about twelve Oclock or after, my orders was to proceed to Chesterfield Courthouse, to call on Colo. Davies for his assistance, and from thence to Petersburg. It was after dark before I arrived at Petersburg. I went immediately to the Quarter Masters Office (he having previous notice from Colo. Muter to prepare waggons for the removal of the stores) and inquired for him, was told by his assistant, that he was gorn home; I then inquired if he had left no orders, to prepare waggons for the removing of the Stores. The man informd he had ordered him to impress all the waggons that he could find, he had accordingly; as he said, impresst several, but having no Guard, they had gorn off, that he had sent several men differrent ways to stop the said waggons, that he expected them brought. I desired him to send for Mr. Elliott the Q. Master at that station, informing him that I was waiting for waggons to remove the stores. He immediately sent off a servant to Mr. Elliott. I then told him I should go to a Tavern near, and desired him to send for me when the Q. Master or the waggons, come to the Office. Having rode a horse that nearly gave out, before I got to Petersburg I was greatly fortug’d, when I got to the above mentioned tavern, I went to a bed and lay down, and fell a Sleep, and proberly Sleep two or three hours: when I awoke I went to the Office. Colo. Carrington was their, and had sent off several waggons loaded with stores. I met the said waggons as I went to the Office. Colo. Carrington told me he should inform against me. I told him he was very welcom to do so. He then gave me orders that he had recieved from you, to proceed to the Countys of Islewhite and South Hamton; which I did and rode the whole night. Thus Sir you have all the circumstances relative to that business that I can remember. The informer (which I suppose to be Colo. Carrington) is much mistaken, about the time of my geting to Petersburg. I was their before him, and do declare I lost no time, on the road, nor stopt at no place except Chesterfield Courthouse. The post I now hold as Commisary of Military Stores, seems to have many directers, more than one man can possible please.

I therefore from this moment resign the said post. I should be exceeding glad the supreme executive would determine what pay to allow me for the time I have served, which will inable me to pay my board &c. which has been very high.
I am with much Essteem Sir your most Obdt. & very huml. Sevt.,

Wm Spiller


